Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the feature “a period of time” (lines 12 and 16) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claims 18-20 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-9, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gillette et al. (US 2018/0266718).

With respect to claim 1, Gillette teaches an HVAC management system configured to control operation of one or more HVAC system components of a building (HVAC system 400 controls operation of HVAC equipment 414 and thermostat 404/600 of building space, fig.4/6), the HVAC management system (fig.4/6) comprising: 
an I/O port for operative coupling to a remote user interface (user interface 406/612 couples to a remote user 410, fig.4); 
a controller (controller 608 of thermostat 600, figs.6-7) operatively coupled to the I/O port (coupled to user interface 406/612, fig.4), the controller configured to: 
provide a natural language interaction on the remote user interface via the I/O port (HVAC system 400, fig.4, is provided with natural language processing, NLP, of spoken command to operate plurality of zones of building space as commanded by occupants/users, par.0239) and to receive one or more HVAC comfort requests from one or more users (thermostat receives data from the user via a microphone of a mobile device with commands “enter workout mode”, par.0239); 
determine an HVAC operational parameter change in response to one or more of the HVAC comfort requests (adjust thermostat settings based on user’s command by causing the zone to enter exercising mode, par.0239); and 
instruct the one or more HVAC system components to institute the determined HVAC operational parameter change for a period of time, and then to return to a previous setting for the HVAC operational parameter (operate the zone under exercising mode and revert the zone back to a predefined temperatures setting in response to a predefined amount of time passing since entering the zone mode, par.0240).
  
With respect to claim 2, Gillette teaches wherein the controller is further configured to determine whether each of the one or more of the HVAC comfort requests can be accommodated (determines that the setpoint is achievable, 3404, fig.34), and if not, not instructing the one or more HVAC system components to carry out the corresponding HVAC comfort request (determines that the setpoint is not achievable, 3404 of fig.34).  
With respect to claim 3, Gillette teaches wherein the controller is configured to determine that one of the HVAC comfort requests cannot be accommodated by determining that the one or more HVAC system components are not capable of carrying out the corresponding HVAC comfort request (thermostat identify a fault in the HVAC equipment, par.0215-0216).  
With respect to claim 4, Gillette teaches wherein the controller is configured to determine that one of the HVAC comfort requests cannot be accommodated by determining that the HVAC operational parameter change determined for the corresponding HVAC comfort request is not within an allowed range (par.0207-0209).  
With respect to claim 5, Gillette teaches wherein the controller is configured to determine that one of the HVAC comfort requests cannot be accommodated by determining that the corresponding HVAC comfort request is in conflict with one or more other HVAC comfort requests (par.0095, par.0110, par.0116, par.0126).  
With respect to claim 6, Gillette teaches wherein the controller is configured to send an alert when it is determined that one of the HVAC comfort requests cannot be accommodated (fig.26D to send an alert, par.0135; alert the setpoint is unattainable, par.0156).  
With respect to claim 7, Gillette teaches wherein the controller is configured to send the alert to a user of the one or more users that made the corresponding HVAC comfort request (fig.26D; inform/alert user that setpoint is not achievable, 3408 of fig.34 and par.0156)  
With respect to claim 8, Gillette teaches wherein the controller is configured to communicate with the one or more HVAC system components in order to confirm that the determined HVAC operational parameter change is being executed (communicate to control HVAC equipment to achieve setpoint, 3406 of fig.34).  
With respect to claim 9, Gillette teaches wherein the one or more HVAC system components include a variable air volume (VAV) box (par.0082).  
With respect to claim 11, Gillette teaches wherein the period of time during which the determined HVAC operational parameter change is in effect comprises an adjustable time period (par.0121,0154,0156-0157,0172).  
With respect to claim 12, Gillette teaches wherein the controller is further configured to adjust the adjustable time period in response to a history of HVAC comfort requests (par.0156).  

With respect to claim 13, Gillette teaches an HVAC management system configured to control operation of one or more HVAC system components of a building (HVAC system 400 controls operation of HVAC equipment 414 and thermostat 404/600 of building space, fig.4/6), the HVAC management system (fig.4/6) comprising: 
an I/O port for operative coupling to a remote user interface (user interface 406/612 couples to a remote user 410, fig.4); 
a controller (controller 608 of thermostat 600, figs.6-7) operatively coupled to the I/O port (coupled to user interface 406/612, fig.4), the controller configured to:
provide a natural language interaction on the remote user interface via the I/O port (HVAC system 400, fig.4, is provided with natural language processing, NLP, of spoken command to operate plurality of zones of building space as commanded by occupants/users, par.0239) and to receive one or more HVAC comfort requests from one or more users (thermostat receives data from the user via a microphone of a mobile device with commands “enter workout mode”, par.0239); 
determine a location of the user within the building that is making one or more of the HVAC comfort requests (receives an indication of the presence and location of a user in a particular zone, par.0239); 
determine an HVAC operational parameter change for a specific HVAC zone from a plurality of HVAC zones that corresponds to the determined location of the user that is making one or more of the HVAC comfort requests (adjust thermostat settings based on user’s command and the location of the user and cause the zone to enter an exercising mode, par.0239); and 
instruct the one or more HVAC system components to institute the determined HVAC operational parameter change in the specific HVAC zone for a period of time, and then to return to a previous setting for the HVAC operational parameter in the specific HVAC zone (operate the zone under exercising mode and revert the zone back to a predefined temperatures setting in response to a predefined amount of time passing since entering the zone mode, par.0240).  

With respect to claim 14, Gillette teaches wherein the controller is further configured to determine whether each of the one or more of the HVAC comfort requests can be accommodated (determines that the setpoint is achievable, 3404, fig.34), and if not, not instructing the one or more HVAC system components to carry out the corresponding HVAC comfort request (determines that the setpoint is not achievable, 3404 of fig.34).  
With respect to claim 16, Gillette teaches wherein the period of time during which the determined HVAC operational parameter change is in effect in the specific HVAC zone comprises an adjustable time period (par.0121,0154,0156-0157,0172).  

With respect to claim 17, Gillette teaches a method for control operation of one or more HVAC system components of a building (methods of HVAC system 400 to control operations of HVAC equipment 414 and thermostat 404/600 of building space, fig.4/6), the method comprising: 
receiving a natural language utterance from a user (thermostat receives commands from any source via email, phone call, video message, par.0171, but further recognizes voice commands, par.0166, based on natural language program, par.0239); 
determining one or more HVAC comfort requests based at least in part on the natural language utterance (thermostat receives data from the user via a microphone of a mobile device with commands “enter workout mode”, par.0239; user to command various modes where each mode have a setpoint and a time duration, par.0174-0175); 
determining an HVAC operational parameter change in response to one or more of the HVAC comfort requests (thermostat receive command and change the setpoint accordingly, par.0174-0175; command such as to condition to setpoint 65˚F for a duration of 8 hours, par.0174, to setpoint 77˚F, par.0155; setpoint is requested, 3402 of fig.34); 
determining whether the one or more HVAC comfort requests can be accommodated or not (determining user’s command can be accommodated or not based on HVAC system operating normally or if a setpoint cannot be achieved, par.0185 and par.0206-0207; determine if setpoint if achievable, 3404 of fig.34), wherein: 
when a particular HVAC comfort request can be accommodated, instructing the one or more HVAC system components to institute the corresponding HVAC operational parameter change for a period of time (control HVAC equipment to achieve setpoint, 3406 of fig.34 and par.0206; user’s command based on various modes where each mode have a setpoint and a time duration, par.0174-0175), and then to return to a previous setting for the HVAC operational parameter (operate the zone under exercising mode and revert the zone back to a predefined temperatures setting in response to a predefined amount of time passing since entering the zone mode, par.0240); and 
when the particular HVAC comfort request cannot be accommodated, not instructing the one or more HVAC system components to institute the corresponding HVAC operational parameter change for a period of time (thermostat determines the setpoint is not achievable to institute the command to achieve the setpoint where each mode based on the setpoint includes a time duration that cannot be achievable, 3408 of fig.34 and par.0206-0211 and par.0174-0175).  

With respect to claim 18, Gillette teaches wherein determining that the particular HVAC comfort request cannot be accommodated comprises determining that the one or more HVAC system components are not capable of carrying out the particular HVAC comfort request (thermostat identify a fault in the HVAC equipment, par.0215-0216).  
With respect to claim 19, Gillette teaches wherein determining the particular HVAC comfort request cannot be accommodated comprises determining that the HVAC operational parameter change determined for the particular HVAC comfort request is not within an allowed range (par.0207-0209).  
With respect to claim 20, Gillette teaches wherein determining the particular HVAC comfort request cannot be accommodated comprises determining that the particular HVAC comfort request is in conflict with one or more other HVAC comfort requests (par.0095, par.0110, par.0116, par.0126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gillette et al. (US 2018/0266718) in view of Mowery et al. (US 2013/0138250).
With respect to claims 10 and 15, Gillette does not teach wherein the HVAC comfort requests from the one or more users comprise a statement that the user is too cold or too warm.
However, it is known by Mowery to teach wherein the HVAC comfort requests from the one or more users comprise a statement that the user is too cold or too warm (Mowery: par.0028 and Tables 1-2 and par.0017).
Because Mowery is also directed to an HVAC management system (Mowery: HVAC comfort system 100/200, figs.1-2 and par.0018; Gillette: HVAC system 400 to control operations of HVAC equipment 414 and thermostat 404/600 of building space, fig.4/6) configured to control operation of one or more HVAC system components of a building (Mowery: controlling heating, ventilation and air conditioning components of HVAC system 200 of a home, fig.2 and par.0017), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of one ore more users statement that is too cold or too hot as taught by Mowery and combine with the process and HVAC system as taught by Gillette for the purpose of allowing a user to interact with a comfort system to obtain information therefrom and control operation thereof via natural language (Mowery: par.0017).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US2015/0142180, US9,851,728, and US20160377305.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   December 16, 2022